Clark, Judge,
dissenting.
The central issue in this appeal is whether the acts of defendant-appellant’s employees were within the scope and course of their employment so as to impose liability on their employer for the consequences of those acts. This appeal is by the defendant employer alone with error being enumerated inter alia, upon the trial court’s failure to direct a verdict for employer-defendant and its failure to grant a judgment n.o.v.
Plaintiffs case is essentially that defendant’s two employees, also co-defendants below, negligently permitted an intoxicated sixteen-year-old girl, also a co-defendant, to gain possession and control of the employer’s pickup truck with which she negligently caused the death of plaintiffs decedent. The dispositive facts on the issue of whether or not such negligence was within the scope and course of employment are as follows.
Defendant-appellant directed the two employees to drive a company truck to a designated farm to pick up a piece of equipment. Shortly after departing they picked up the girl as a hitchhiker, which was in violation of company rules. The girl’s testimony is that they invited her to join them on the truck, bought and gave her beer, that they drove to a dirt road, stopped the truck, and *848proceeded to make sexual advances towards her. Using a subterfuge she managed to have them depart from the truck. Thereupon, she drove away without their permission to escape them.
Their testimony is that when they picked her up in violation of company rules, that she appeared to be "high,” began to act "funny,” and was soon drinking beer which she had. with her. She soon appeared to be sick and asked to be taken home. They thereupon reversed their course and drove away from the direction of the farm, proceeding in the opposite direction from that which would have carried out their assignment.. This was for the purpose of taking their passenger to her home. After driving a short distance she fell over and they stopped the truck to attend to her. The keys were, in the ignition and. the motor was still running. The employee on the passenger side exited the truck to wet a paper towel for her face. When she suddenly announced that she was about to vomit, the driver left the vehicle. Thereupon she took off with it. The collision between plaintiffs car and the truck which was reported to the employer and then to the police as "stolen,” occurred some time thereafter.
1. "The act of a servant may be within the scope of his employment, though not done at the master’s direction, or with his permission and even if his master does not know the act is being committed. The test is'whether the act is done by the servant in connection with the master’s business and for the purpose of promoting, the master’s interest.” American Oil Co. v. McCluskey, 119 Ga. App. 475, 477 (2a) (167 SE2d 711). See West Point Pepperell, Inc. a. Knowles, 132 Ga. App. 253 (208 SE2d 17); Westinghouse Elec. Corp., v. Scott, 132 Ga. App. 245 (207 SE2d 705); Harden v. Clarke, 123 Ga. App. 142 (179 SE2d 667); Marketing Sales Industries v. Roberts, 118; Ga. App. 718 (165 SE2d 319).
This test, which looks to the relation or nonrelation of the tortious act to that which the servant was employed to do, has been variously stated as: whether or not the act. was done to accomplish the ends of the servant’s employment (McGhee v. Kingman & Everett,, Inc., 49 Ga. App. 767, 768 (2) (176 SE 55)); whether the act is so closely connected with the servant’s employment as to be found a *849part thereof (Minnesota Mining &c. Co. v. Ellington, 92 Ga. App. 24 (87 SE2d 665)); and whether the wrongful act was done in carrying on the normal functions of the servant’s employment (Godfrey v. Home Stores, Inc., 101 Ga. App. 269 (114 SE2d 202)).
2. The question of whether particular acts of a servant are within the scope and course of employment is normally for a jury. Southern Bell Tel. & Tel. Co. v. Wallace, 133 Ga. App. 213, 215 (210 SE2d 347). Where, however, the facts are clear and undisputed and only one conclusion can reasonably be reached, then the question is one for the courts as a matter of law. West Point Pepperell, Inc. v. Knowles, 132 Ga. App. 253, supra; Westinghouse Elec. Corp. v. Scott, 132 Ga. App. 245, supra; Broome v. Primrose Tapestry Mills, 59 Ga. App. 70 (200 SE 506); Jump v. Anderson, 58 Ga. App. 126 (197 SE 644).
Accepting either the girl’s testimony or that of defendant’s employees, there being none other on this point, it cannot be said that these employees were within the scope and course of their employment at the time of their tortious acts. Whether they were taking the girl, a stranger to them and the defendant, home in a direction away from their business destination, or whether they were attempting to seduce her, it is clear that such activity was personal to them. See generally Fielder v. Davison, 139 Ga. 509 (5) (77 SE 618); Wilson v. Quick Tire Service, 32 Ga. App. 310 (123 SE 733); Price v. Star Service & Petroleum Corp., 119 Ga. App. 171 (166 SE2d 593); Dawson Chevrolet Co. v. Ford, 47 Ga. App. 312 (170 SE 306); Reddy-Waldhauer-Maffett Co. v. Spivey, 53 Ga. App. 117 (1) (185 SE 147). No purpose, interest or end of this defendant was being served by these employees under either version of the facts. See Godfrey v. Home Stores, Inc., 101 Ga. App. 269, supra; McGhee v. Kingman & Everett, Inc., 49 Ga. App. 767, supra; Gomez v. Great A. & P. Tea Co., 48 Ga. App. 398 (172 SE 750).
Even though there is a presumption that the acts of a servant arising from the use of his employer’s vehicle are within the scope and course of his employment, that presumption is overcome as a matter of law where, as here, there is no evidence that the servant "was even in *850any remote way serving the benefit of his employer or acting on his behalf.” Massey v. Henderson, 138 Ga. App. 565, 566 and cits.
3. The fact that defendant’s employees were originally pursuing their master’s instructions, and that they intended to return to their employment and complete the job they set out to do, is not dispositive of the issue. If a servant steps aside from the course of his employment to do an act not in furtherance of the work of his employment, for however short a time, then his master cannot be held liable for injuries resulting from the servant’s negligence during that deviation. Ga. Power Co. v. Shipp, 195 Ga. 446 (3) (24 SE2d 764); Gomez v. Great A. & P. Tea Co., 48 Ga. App. 398 (3), supra; Dawson Chevrolet Co. v. Ford, 47 Ga. App. 312, supra; Savannah Elec. Co. v. Hodges, 6 Ga. App. 470 (65 SE 322). As to nonliability generally of a master for acts of a servant who exceeds his authority by permitting another to ride in the employer’s vehicle, see Greeson v. Bailey, 167 Ga. 638 (146 SE 490).
This is not one of those cases of "slight deviation” for the ends of the servant where the act was so closely connected with the master’s affairs as to make the master liable for the torts of the servant. See Davis v. Childers, 134 Ga. App. 534 (5) (215 SE2d 297); Limerick v. Roberts, 32 Ga. App. 755 (1b) (124 SE 806). "The conduct of the servant took him outside the scope of his employment, and his conduct was a complete departure instead of a 'deviation’ or 'detour’ still incidental to his employment. McIntyre v. Hartfelder-Garbutt Co., 9 Ga. App. 327 (71 SE 492); Greeson v. Bailey, 167 Ga. 638 (146 SE 490); Powell v. Cortez, 44 Ga. App. 205 (160 SE 698); Dawson Chevrolet Co. v. Ford, 47 Ga. App. 312 (170 SE 306); Selman v., Wallace, 45 Ga. App. 688 (165 SE 851).” Reddy-Waldhauer-Maffett Co. v. Spivey, 53 Ga. App. 117, 119 (185 SE 147).
4. The majority opinion notes that "Whatley and Lamb [the co-defendant employees] were paid a full day’s pay, and were still employed by the defendant company at the time of trial.” Under our view of the evidence, this element is not determinative. "Where the employee was acting exclusively for himself and was not acting at all for *851the master, and did not profess to be acting for the employer, the mere retaining of the servant after knowledge of his tort would not constitute ratification binding the master.” Reddy-Waldhauer-Maffett Co. v. Spivey, 53 Ga. App. 117 (3), supra.
5. Holding the view that the cases cited in this dissent are applicable to the facts in this case rather than those contained in the majority opinion I would reverse the trial court with direction that judgment be entered for Davis Gas Company with the judgments against the co-defendants remaining unimpaired.
I am authorized to state that Judges Webb and Marshall join with me in this dissent.